Citation Nr: 0841521	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-12 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for arthritis 
of the right knee.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 2001 to 
April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In October 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  The Court recently held, that in 
increased compensation claims, section § 5103(a) requires the 
Secretary to notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Court 
also held that, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  The Court held that a claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  This notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g. 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores at 
43.  On remand, the veteran should be provided with notice of 
the specific requirements for the next higher rating under 
the pertinent Diagnostic Code, as required by Vazquez-Flores.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2008).

The veteran testified that she received treatment her knee 
disability at the Audie L. Murphy VAMC.  The claims file 
contains VA treatment records dated through March 2007.  On 
remand, the AMC/ RO should ensure that any outstanding VA 
medical records are obtained and associated with the claims 
file.    

Moreover, the veteran testified that her service-connected 
right knee disability has worsened since her last VA 
examination in April 2006.  The veteran is entitled to a new 
VA examination where there is evidence, including her 
statements, that her condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the 
veteran's testimony, on remand, she should be afforded a new 
VA examination.  



Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
that complies with the requirements 
outlined by the Court in  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  This 
letter should inform the veteran that she 
must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of her disability and the effect 
that worsening has on the claimant's 
employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  This 
letter should inform the veteran of the 
specific criteria that must be satisfied 
in order to warrant a 20 percent rating 
under the pertinent diagnostic code, DC 
5261.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent outstanding treatment records 
identified by the veteran.  Specifically, 
the RO should obtain and associate with 
the record copies from the Audie L. Murphy 
VAMC medical records pertaining to 
treatment or evaluation of her knee 
disability.

3.   Schedule the veteran for a VA 
examination of the right knee.  The claims 
file should be provided to the examiner 
prior to the examination, and the examiner 
should indicate in the examination report 
that the claims file was reviewed.  The 
examination report should include complete 
range of motion findings for the right 
knee and x-ray studies of the knee.  The 
VA examiner should indicate whether the 
veteran's right knee disability is 
manifested by weakened movement, excess 
fatigability, incoordination or pain.  
Such determinations should be expressed in 
terms of degree of additional range-of-
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

4.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




